Case 18-14350-elf         Doc 85   Filed 10/09/20 Entered 10/09/20 16:04:35              Desc Main
                                   Document      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

 In re:
                                                           Bankruptcy No. 18-14350-elf
 Jorge R Rosario,
           Debtor ,                                        Chapter 13

 Ipatia C Bueno,
                                                           Hearing Date: November 3, 2020
          Joint Debtor,                                    Hearing Time: 9:30 a.m.
 Selene Finance LP, as Attorney in Fact for Wilmington     Location: 900 Market Street,
 Savings Fund Society, FSB, d/b/a Christiana Trust, not    Philadelphia, PA 19107
 individually but as trustee for Pretium Mortgage
 Acquisition Trust,

          Movant,
 v.
 Jorge R Rosario,
 Ipatia C Bueno,
           Debtor/Respondent,
 William C. Miller, Esquire,
          Trustee/Respondent,



      NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE
         Selene Finance LP, as Attorney in Fact for Wilmington Savings Fund Society, FSB,
 d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust
 has filed a Motion for Relief from the Automatic Stay pursuant to 11 U.S.C. §362(d)(1); for
 costs and disbursements of this action, and for such other and further relief as to the Court may
 deem just and proper.

          Your rights may be affected. You should read these papers carefully and discuss
          them with your attorney, if you have one in this bankruptcy case. (If you do not
          have an attorney, you may wish to consult an attorney.)


          1. If you do not want the court to grant the relief sought in the Motion or if you
             want the court to consider your views on the motion, then on or before October 26,
             2020, you or your attorney must filed a response to the Motion. (see Instructions
             on next page).


                                                                                           18-14350-elf
                                                                        ROSARIO, JORGE; BUENO, IPATIA
                                                                                                  MFR
Case 18-14350-elf     Doc 85     Filed 10/09/20 Entered 10/09/20 16:04:35               Desc Main
                                 Document      Page 2 of 2




              (a) File an answer explaining your position at: 900 Market Street, Philadelphia,
                  PA 19107

       If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
       enough that it will be received on or before the dates stated above; and

              (b) Mail a copy to the movant’s attorney:

              Charles G. Wohlrab, Esquire
              Robertson, Anschutz, Schneid & Crane LLC
              10700 Abbott’s Bridge Rd., Suite 170
              Duluth, GA 30097


       2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
          above and attend the hearing, the court may enter an order granting the relief
          requested in the motion.

       3. A hearing on the Motion is scheduled to be held before Judge Eric L. Frank on
          November 3, 2020, at 9:30 a.m. in Courtroom #1, United States Bankruptcy
          Court, 900 Market Street, Philadelphia, PA 19107. Unless the court orders
          otherwise, the hearing on this contested matter will be an evidentiary hearing.

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you
          if you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
          Reading at 610-208-5040 to find out whether the hearing has been canceled because
          no one filed a response.


Dated: October 9, 2020

                                                    Robertson, Anschutz, Schneid & Crane
                                                    LLC
                                                    Attorney for Secured Creditor
                                                    10700 Abbott’s Bridge Rd., Suite 170
                                                    Duluth, GA 30097
                                                    Telephone: (470) 321-7112
                                                    By: /s/ Charles G. Wohlrab
                                                    Charles G. Wohlrab, Esquire
                                                    PA Bar Number 314532
                                                    Email: cwohlrab@rascrane.com




                                                                                          18-14350-elf
                                                                       ROSARIO, JORGE; BUENO, IPATIA
                                                                                                 MFR
